Citation Nr: 0317024	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  94-03 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for residuals of left 
ankle gangliectomies, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran had active service from September 1967 to March 
1984.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1989 rating decision of 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) which continued a noncompensable rating 
for residuals of left ankle ganglionectomies.  In a May 1996 
rating decision, the RO increased the rating for residuals of 
left ankle ganglionectomies to 10 percent.

This case was previously before the Board in January 1996, 
December 1997 and in July 2000 when it was remanded for 
additional development and a personal hearing.  In an August 
2002 letter from the veteran's attorney, the veteran withdrew 
his request for a hearing.

The Board disposed of the issue of entitlement to an 
increased rating for residuals of an aortic valve replacement 
in a December 2002 Board decision.

The Board then undertook additional development on the issue 
of entitlement to an increased evaluation for residuals of 
left ankle ganglionectomies.  A VA examination report was 
obtained, as were VA medical records.  


REMAND

Evidence which the Board has obtained on appeal concerning 
the matter at issue has not been considered by the RO in the 
first instance.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003)

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take whatever action 
it deems necessary to comply with the 
VCAA and changes to 38 C.F.R. enacted 
pursuant thereto.  If a separate VCAA 
letter has not been issued, such letter 
should be issued. 

2.  The RO should consider the evidence 
added to the record since the June 2002 
supplemental statement of the case.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


